Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 1 of 15 Page ID #:4



               AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

     I, Heather Campbell, being duly sworn, declare and state as

follows:
                     I. INTRODUCTORY INFORMATION

     1.    I am a duly appointed Special Agent (“SA”) of the

Federal Bureau of Investigation (“FBI”), and have been so since

September 1999.    I spent approximately fifteen years

investigating white collar crime matters and was the case agent

for investment fraud, mail fraud, wire fraud, mortgage fraud,

and real estate fraud cases.       I am currently assigned full time

to the Los Angeles Division, Asset Forfeiture Squad.           I have

participated in many aspects of criminal investigations,

including collecting and reviewing evidence, conducting physical

surveillance, interviewing witnesses, victims, and subjects who

had personal knowledge regarding the investigations in which I

have been involved, and the preparation and execution of search,

seizure, and arrest warrants.       As an SA, I am responsible for

enforcing federal criminal statutes over which the FBI has

investigative jurisdiction, including wire fraud, bank fraud,

and money laundering.

     2.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, documents

and records that were collected and reviewed in the course of

this investigation, information that was obtained from

interviewed witnesses, and information gathered by FBI SA Justin

Palmerton, as well as other law enforcement officers.           This

affidavit is intended to show merely that there is sufficient


                                     1
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 2 of 15 Page ID #:5




probable cause for the requested warrants and does not purport

to set forth all of my knowledge of or investigation into this

matter.   Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.
                        II. PURPOSE OF AFFIDAVIT

     3.    This affidavit is made in support of application for a

warrant to seize up to $149,900 in Bank of America account

number 325113647695, held in the name of Allstate Towing &

Transport LLC (“SUBJECT ACCOUNT”).

     4.    The funds in the SUBJECT ACCOUNT (the “SUBJECT FUNDS”)

are subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(C) and (b) because there is probable cause to

believe that said funds constitute or were derived from proceeds

traceable to one or more violations of 18 U.S.C. § 1343 (Wire

Fraud) and 18 U.S.C. § 1344 (Bank Fraud), both of which are

specified unlawful activities as defined in 18 U.S.C.

§ 1956(c)(7).    Specifically, probable cause exists that the

SUBJECT FUNDS represent proceeds from a fraud scheme by which

RICHARD AYVAZYAN (“R. AYVAZYAN”), MARIETTA TERABELIAN

(“TERABELIAN”), Arthur AYVAZYAN (“A. AYVAZYAN”), TAMARA DADYAN

(“DADYAN”) and others known and unknown, knowingly submitted or

caused others to submit fraudulent loan applications to various

lenders, including federally insured financial institutions, and

the Small Business Administration (“SBA”), in an attempt to

obtain funds authorized by the Coronavirus Aid, Relief, and

Economic Security (“CARES”) Act.         Based on these fraudulent loan


                                     2
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 3 of 15 Page ID #:6




applications, funds were then wired to numerous accounts

associated with R. AYVAZYAN, TERABELIAN, and A. AYVAZYAN,

including SUBJECT ACCOUNT 1.

     5.    To the extent that the SUBJECT FUNDS are not the

actual monies traceable to or involved in the illegal activities

identified herein, there is probable cause to believe that said

funds are identical property found in the same account as the

property involved in the illegal activities, rendering them

funds subject to forfeiture pursuant to 18 U.S.C. § 984.

     6.    In addition, the SUBJECT FUNDS are subject to seizure

and forfeiture to the United States pursuant to 18 U.S.C.

§ 982(a)(7) and (b)(1), and 21 U.S.C. § 853(f), because there is

probable cause to believe that the SUBJECT FUNDS would, in the

event of conviction on the alleged underlying wire fraud and

bank fraud offenses, be subject to forfeiture, and an order

under 21 U.S.C. § 853(e)(providing for restraining orders and

injunctions) would not be sufficient to assure the availability

of the property for forfeiture.
                             III. BACKGROUND

     7.    Based on my training and experience, review of

publicly available information, and discussions with other law

enforcement agents, I have learned the following regarding the

CARES Act, PPP loans, and EIDL loans.
The Paycheck Protection Program (“PPP”)

     8.    The Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act is a federal law enacted in or around March 2020

and designed to provide emergency financial assistance to the


                                     3
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 4 of 15 Page ID #:7




millions of Americans who are suffering the economic effects

caused by the COVID-19 pandemic.         One source of relief provided

by the CARES Act was the authorization of up to $349 billion in

forgivable loans to small businesses for job retention and

certain other expenses, through a program referred to as the

PPP.   In or around April 2020, Congress authorized over $300

billion in additional PPP funding.

       9.    In order to obtain a PPP loan, a qualifying business

must submit a PPP loan application, signed by an authorized

representative of the business.       The PPP loan application

requires the business (through its authorized representative) to

acknowledge the program rules and make certain affirmative

certifications in order to be eligible to obtain the PPP loan.

In the PPP loan application, the small business (through its

authorized representative) must state, among other things, its:

(a) average monthly payroll expenses; and (b) number of

employees.    These figures are used to calculate the amount of

money the small business is eligible to receive under the PPP.

In addition, businesses applying for a PPP loan must provide

documentation showing their payroll expenses.

       10.   A PPP loan application must be processed by a

participating lender.     Data from the application, including

information about the borrower, the total amount of the loan,

and the listed number of employees, is transmitted by the lender

to the SBA in the course of processing the loan.          Specifically,

the lenders enter the PPP application information into the SBA

E-Tran system.    The E-Tran computer server is located in


                                     4
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 5 of 15 Page ID #:8




Herndon, Virginia.     If a PPP loan application is approved, the

participating lender funds the PPP loan using its own monies,

which are 100% guaranteed by the SBA.        The SBA is a United

States government agency based in Washington, D.C.

     11.    PPP loan proceeds must be used by the business on

certain permissible expenses, e.g., payroll costs, interest on

mortgages, rent, and utilities.       The PPP allows the interest and

principal on the PPP loan to be entirely forgiven if the

business spends the loan proceeds on these expense items within

a designated period of time after receiving the proceeds and

uses a certain amount of the PPP loan proceeds on payroll

expenses.
The Economic Injury Disaster Loan (“EIDL”) Program

     12.    The EIDL program is a Small Business Administration

(“SBA”) program that provides low-interest financing to small

businesses, renters, and homeowners in regions affected by

declared disasters.

     13.    The CARES Act authorized the SBA to provide EIDLs of

up to $2 million to eligible small businesses experiencing

substantial financial disruption due to the COVID-19 pandemic.

In addition, the CARES Act authorized the SBA to issue advances

of up to $10,000 to small businesses within three days of

applying for an EIDL.     The amount of the advance is determined

by the number of employees the applicant certifies having.            The

advances do not have to be repaid.

     14.    In order to obtain an EIDL and advance, a qualifying

business must submit an application to the SBA and provide


                                     5
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 6 of 15 Page ID #:9




information about its operations, such as the number of

employees, gross revenues for the 12-month period preceding the

disaster, and cost of goods sold in the 12-month period

preceding the disaster.      In the case of EIDLs for COVID-19

relief, the 12-month period was that preceding January 31, 2020.

The applicant must also certify that all of the information in

the application is true and correct to the best of the

applicant’s knowledge.

     15.   EIDL applications are submitted directly to the SBA

and processed by the agency with support from a government

contractor.    The amount of the loan, if the application is

approved, is determined based, in part, on the information

provided by the application about employment, revenue, and cost

of goods, as described above.       Any funds issued under an EIDL or

advance are issued directly by the SBA.        EIDL funds can be used

for payroll expenses, sick leave, production costs, and business

obligations, such as debts, rent, and mortgage payments.           If the

applicant also obtains a loan under the PPP, the EIDL funds

cannot be used for the same purpose as the PPP funds.
           IV. FACTS SUPPORTING PROBABLE CAUSE FOR SEIZURE

Summary of Scheme

     16.   Beginning in or around March 2020 and continuing

through at least in or around July 2020, R. AYVAZYAN,

TERABELIAN, A. AYVAZYAN, DADYAN and others known and unknown,

knowingly submitted or caused others to submit fraudulent loan

applications in the names of numerous business entities to

various lenders, including federally insured financial


                                     6
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 7 of 15 Page ID #:10




institutions, and the Small Business Administration (“SBA”), and

in turn, received proceeds from disaster loans authorized by the

CARES Act.    Among other things, the fraudulent loan applications

included material misrepresentations about the applicant’s

payroll, payroll taxes, number of employees, and income.            In

some instances, stolen and/or fake identities were used.            Once

the funds were received, in some instances, disaster loan

proceeds were used to purchase residential properties.            Using

disaster loan proceeds as part of a down payment on a residence

for an individual’s personal benefit is also fraudulent and

violates the requirements for the PPP and EIDL.
Fraudulent loan application in the name of Timeline Tranport,
Inc. (“Timeline Transport”)

      17.    As described in the criminal complaint and supporting

affidavit, which was sworn and signed on October 20, 2020, in

United States v. Ayvazyan et al, No. 2:20-MJ-5081 (“Complaint

1”), there is probable cause to believe that R. AYVAZYAN and

TERABELIAN together, and with others known and unknown,

knowingly combined, conspired, confederated, and agreed to

submit, and caused to be submitted, fraudulent loan applications

to various financial institutions and the SBA, seeking funds

through the PPP and EIDL programs, and improperly used those

funds for their own personal benefit rather than for the

business expenses for which the loan applications certified they

would be used, in violation of 18 U.S.C. § 1349 (Conspiracy to

Commit Wire and Bank Fraud).       Complaint 1, attached hereto as

Exhibit 1, is incorporated by reference herein.


                                     7
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 8 of 15 Page ID #:11




      18.   As described in Complaint 1 at paragraphs 16 through

23, on or about June 15, 2020, a fraudulent loan application in

the business name Timeline Transport was submitted to the SBA

for an EIDL loan in the amount of $150,000.          It appears to have

been submitted by R. Ayvazyan, using a fake, synthetic ID.            The

loan was approved and proceeds of this loan were used toward the

purchase of a residence located at 4910 Topeka Drive, Tarzana,

CA (“4910 Topeka”).

      19.   As described in Complaint 1 at paragraphs 22 and 23,

the purchase price of 4910 Topeka was $3,250,000 and it was

purchased in the names of R. AYVAZYAN and TERABELIAN.
Fraudulent loan applications in the names of G&A Diamonds and
Redline Auto Collision

      20.   As described in Complaint 1 at paragraphs 24 through

26, on or about May 3, 2020 an individual applied for and

shortly thereafter received a PPP loan in the amount of $113,750

on behalf of G&A Diamonds, and on or about April 8, 2020, an

individual applied for and shortly thereafter received an EIDL

loan in the amount of $145,000 on behalf of G&A Diamonds. G&A

Diamonds did not use the PPP and EIDL funds to pay employees.

Proceeds of these loans were transferred to an account of

TERABELIAN and were used toward the purchase of 4910 Topeka.

      21.   Also described in Complaint 1 at paragraphs 24 through

26, on or about June 2, 2020, an individual applied for and

shortly thereafter received an EIDL loan in the amount of

$150,000 on behalf of Redline Auto Collision.          Redline Auto

Collision did not use the EIDL loan to pay employees but instead


                                     8
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 9 of 15 Page ID #:12




wired $150,000 to TERABELIAN’s account which was used to

purchase 4910 Topeka.
Allstate Towing Fraudulent Loan Application 1

      22.   As described in a complaint and supporting affidavit,

which was sworn and signed on November 3, 2020, in United States

v. A. Ayvazyan and DADYTAN, No. 2:20-MJ-5321 (“Complaint 2”),

there also is probable cause to believe that Arthur AYVAZYAN

(“A. AYVAZYAN”) and TAMARA DADYAN (“DADYAN”) together with

others known and unknown, conspired to commit wire fraud and

bank fraud by submitting or causing others to submit false and

fictitious documents in support of PPP and EIDLE loan

applications.     As further described in paragraph 5 of Complaint

2, the government’s investigation has revealed that, A. AYVAZYAN

and DADYAN are married, R. AYVANZAN and TERABELIAN are married,

and that A. AYVAZYAN and R. AYVAZYAN are bothers.           A. AYVAZYAN

and DADYAN fraudulently applied for and received numerous PPP

and EIDL loans conspired and conspired with R. AYVAZYAN and

TERABELIAN in doing so.      One of the fraudulent loans described

in paragraphs 15 through 24 of Complaint 2 was obtained from

Lender 1, which I know to be Cross River Bank, in the name of

Allstate Towing and Transport LLC (“Allstate Towing”) and was in

the amount of $124,000.      Complaint 2, attached hereto as Exhibit

2, is incorporated by reference herein.

      23.   According to paragraphs 19 and 20 of Complaint 2 at

EXHIBIT 2, the government’s investigation has revealed that

Allstate Towing’s application for a PPP loan to Cross River Bank



                                     9
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 10 of 15 Page ID #:13




 contained materially false and misleading information.           For

 example:

            a.    The IRS forms 940 and 941 that A. AYVAZYAN

      submitted with the Allstate Towing PPP application appear

      to be fraudulent.      The IRS confirmed that these returns

      were not filed with the IRS.        In fact, Allstate Towing had

      not filed employment tax or federal income tax returns with

      the IRS in 2019 or 2020.

            b.    Allstate Towing also represented on the PPP

      application to Cross River Bank that it employed 11

      individuals.     Investigators reviewed records provided by CA

      EDD and learned that there were no records of Allstate

      Towing having any employees for the period January 2019 to

      October 5, 2020.

      24.   Additional review of the Cross River Bank loan

 documents indicated that that this loan was applied for on May

 2, 2020, and the funds were distributed to a bank account at US

 Bank, account ending 5135.      Included in the loan documents was a

 document titled, “Paycheck Protection Program, Borrower

 Application form”.     This form was signed by A. AYVAZYAN as the

 Director of Allstate Towing and 100% owner of the company, which

 was located at 14952 Cobalt Street, Los Angeles, CA.           The form

 included the following certification which was initialed off by

 A. Ayvazyan:

            The funds will be used to retain workers and
            maintain payroll or make mortgage interest
            payments, lease payments, and utility payments,
            as specified under the Paycheck Protection
            Program Rule; I understand that if the funds are

                                     10
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 11 of 15 Page ID #:14




               knowingly used for unauthorized purposes, the
               federal government may hold me legally liable,
               such as for charges of fraud.

         25.   Investigators obtained records from US Bank for an

 account in the name of A. AYVAZYAN ending x5135 (“USB A.

 Ayvazyan x5135”).      These records showed that on May 5, 2020, a

 wire came into the account in the amount of $124,000 for an SBA

 Loan, which I believe were the funds from the Cross River Bank

 PPP loan.     The account had a balance of $3,905.33 as of May 4,

 2020.    An additional $1,505.00 was deposited into the account

 from other sources before on May 21, 2020, when USB A. Ayvazyan

 x5135 wired $80,000.00 to SUBJECT ACCOUNT 1.         SUBJECT ACCOUNT 1

 was opened on May 11, 2020 with a zero balance, received the

 $80,000 deposit on May 21, 2020, and three other deposits

 totaling $14,800 on or before June 3, 2020, at which time the

 account sent a wire in the amount of $93,000 to Encore Title.

         26.   Encore Title documents were obtained and reviewed.

 These records showed that the $93,000 wire was for the purchase

 of a residence located at 4910 Topeka Drive, Tarzana, CA 91356,

 purchased in the name of R. Ayvazyan and TERABELIAN for

 $3,250,000.     I believe at least $72,789.67 in funds of the

 $93,000 wire used to purchase the residence came from the

 proceeds of the Cross River Bank funded PPP loan [$93,000 wire

 minus the funds in USB A. Ayvazyan x5135 and SUBJECT ACCOUNT 1

 from other sources at the time the relevant transfers were made/

 or $93,000 - $3,905.33 - 1,505.00 - 14,800 = $72,789.67].            Using

 the funds to purchase a residence is an unauthorized use of the

 funds.

                                     11
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 12 of 15 Page ID #:15



 Allstate Towing Fraudulent Loan Application 2 – Funds deposited
 into SUBJECT ACCOUNT

      27.     AS described in paragraphs 25-27 of Complaint 2,

 investigators identified and obtained a loan file for an SBA

 EIDL loan obtained by Allstate Towing.        These records showed

 that on or about June 24, 2020 Allstate Towing applied for an

 SBA EIDL loan in the amount of $150,000, which was approved on

 July 7, 2020, and funded on or about July 9, 2020.          SUBJECT

 ACCOUNT was the only bank account noted in the loan file as

 being tied to the loan applicant.

      28.     Investigators determined the loan application

 contained materially false and misleading information,

 including:

              a.   On the SBA Application submitted for Allstate

      Towing the entity was listed as All State Towing &

      Transport 1, the entity type was listed as a sole

      Proprietorship, the EIN provided was XX-XXX6489, gross

      revenues were listed as $589,000 for the 12 months leading

      up to the disaster, and the address provided was 17450

      Weddington Street, Encino, CA. The EIN provided is the same

      number as A. AYVAZYAN’s social security number. I know that

      businesses with employees are required to have an EIN on

      file with the IRS.      The address is a residential address

      and is different than the business address listed on the

      application for the PPP loan received in May.

              b.   I know from looking at the California Department

      of Corporations business registration records for Allstate


                                     12
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 13 of 15 Page ID #:16




      Towing, that Allstate Towing was registered on or about

      July 30, 2019, in the state of California as an LLC with A.

      AYVAZYAN as the sole manager of the company.          I know from

      looking at the bank records for SUBJECT ACCOUNT, where the

      loan funds were sent, that the bank account and the

      supporting documents for the bank account were for Allstate

      Towing and Transport LLC.       I believe A. AVAZYAN

      fraudulently changed the type of entity he had, the

      specific name of the entity, the tax ID number, and the

      address for Allstate Towing, on the SBA Application, in

      order to mask the fact that Allstate Towing had previously

      received a fraudulent PPP Loan.

            c.    Allstate Towing also represented on the SBA EIDL

      application to SBA that it employed 12 individuals.

      Investigators reviewed records provided by CA EDD and

      learned that there were no records of Allstate Towing

      having any employees for the period January 2019 to October

      5, 2020.

      29.   Investigators reviewed bank records obtained from Bank

 of America for SUBJECT ACCOUNT.       These records showed that the

 account was opened on May 9, 2020 in the name of Allstate Towing

 & Transport LLC, using the EIN of XX-XXXXXXX.         A. Ayvazyan was

 listed as the company’s “One Manager” and was the sole signer on

 the account.    On July 13, 2020, the account received a wire in

 the amount of $149,900 from the SBA.        As of September 30, 2020,

 this account had a balance of $162,283.51.




                                     13
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 14 of 15 Page ID #:17



                               V. CONCLUSION

      30.   The evidence set out in this affidavit demonstrates

 that there is probable cause to believe that during the time

 period May 2020 through July 2020, Allstate Towing submitted

 fraudulent loan applications to Cross River Bank and the SBA, in

 an attempt to obtain funds authorized by the Coronavirus Aid,

 Relief, and Economic Security (“CARES”) Act.         Based on the

 fraudulent loan application submitted to the SBA, $149,900 was

 wired directly to SUBJECT ACCOUNT 1 on July 13, 2020.

      31.   Based on the foregoing, there is probable cause to

 believe that SUBJECT FUNDS constitute or were derived from

 proceeds traceable to one or more violations of 18 U.S.C. § 1343

 (Wire Fraud)and 18 U.S.C. § 1344 (Bank Fraud), and are therefore

 subject to seizure pursuant to 18 U.S.C. § 981(b), and

 forfeiture to the United States pursuant to 18 U.S.C.

 § 981(a)(1)(C) and 984.      In addition, there is probable cause to




                                     14
Case 2:20-mj-05667-DUTY Document 1-2 Filed 11/19/20 Page 15 of 15 Page ID #:18




 believe that the SUBJECT FUNDS are subject to seizure and

 forfeiture to the United States pursuant to 18 U.S.C.

 § 982(a)(7) and 21 U.S.C. 853(f), because the funds would, in

 the event of conviction on the alleged underlying offenses, be

 subject to forfeiture, and an order under section 21 U.S.C.

 § 853(e) would not be sufficient to assure the availability of

 the property for forfeiture.




                                          HEATHER CAMPBELL
                                          Special Agent
                                          FEDERAL BUREAU OF
                                          INVESTIGATION


 Attested to by the applicant in
 accordance with the requirements
 of Fed. R. Crim. P. 4.1 by
 telephone on this ____ day of
 November, 2020.



 HONORABLE ALICIA ROSENBERG
 UNITED STATES MAGISTRATE JUDGE




                                     15
